Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge R. Brooke Jackson

Civil Action No 19-cv-02781-RBJ

SU ZHOU, by and through her Power of Attorney, individually and on behalf of herself and all
similarly situated persons,

       Plaintiff,

v.

SECURITY LIFE OF DENVER INSURANCE COMPANY, a Colorado corporation,

       Defendant.


                ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT



       This matter is before the Court on plaintiff’s motion for partial summary judgment and

defendant’s motion for summary judgment. ECF Nos. 38, 40. For the reasons discussed below,

plaintiff’s motion is GRANTED, and defendant’s motion is DENIED.

                               I. FACTUAL BACKGROUND

       The parties do not dispute the following facts. On August 27, 2015 Su Zhou (“plaintiff”)

applied for Security Life of Denver Insurance Company’s (“defendant”) universal life insurance

policy. ECF No. 39 at 1. Plaintiff included a check in the amount of $6,000.00 with her

application. ECF No. 39 at 1; ECF No. 39-2 at 2. This check cleared plaintiff’s checking

account on September 11, 2015. ECF No. 39-2 at 2. Upon receiving this check, defendant

placed the funds in a suspense account on or about the same day. ECF No 40-2 at 14.


                                               1
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 2 of 23




       In addition to the application for the life insurance policy, plaintiff also submitted a

Temporary Insurance Receipt (“TIR”) to defendant. See ECF No. 40-3. The TIR listed the

premium receipt as $6,000.00. ECF No. 40-3 at 2. The TIR provided life insurance coverage to

plaintiff for ninety days or until the policy was in force, whichever came sooner. Id. Plaintiff

also signed an “Acknowledgement in Lieu of Illustration Submission” and submitted the

document with her initial application. ECF No. 40-4. These types of acknowledgements are

“used during solicitation, when a policy applied for is different than as shown in the illustration

used during solicitation.” ECF No. 40-4 at 2. Under the acknowledgement, the premium

amount was listed as “payable annually” for six years. Id.

       On October 8, 2015 defendant conditionally approved the policy. ECF No. 40-5 at 1.

The conditional approval was contingent on the following three events: “(1) payment of $20,860;

(2) a signed policy delivery receipt; and (3) a signed illustration correctly representing the

applicant’s purported planned funding strategy.” ECF No 40-2 at 14. On October 23, 2015

plaintiff submitted another check in the amount of $22,000.00 to defendant, which was deducted

from her checking account on November 3, 2015. ECF No. 39 at 2; ECF No. 39-4 at 2. These

funds were also placed in defendant’s suspense account. ECF No. 40-2 at 14. On November 9,

2015 plaintiff submitted a revised illustration, which defendant accepted as being in “good

order.” Id. Defendant accepted the application and placed the policy in force on November 12,

2015. Id. The policy contained a merger clause stating that the application was part of the

policy. The application contained a governing law provision that stated, “[t]he Policy shall be

governed in all respects, including validity, interpretation, and effect, without regard to principles

of conflicts of law, by the laws of the state in which it is delivered, which shall be deemed to be

                                                  2
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 3 of 23




the state in which this Application is executed as shown below.” ECF No. 40-1 at 9. The

application was executed in San Antonio, Texas. Id.

       Although defendant did not receive and accept the required materials until November 12,

2015, the parties agreed to make the policy date October 8, 2015. ECF No. 1-1 at 3; ECF No. 40

at 13. Additionally, the policy defines “policy date” as “the date from which we measure policy

years, policy months and policy anniversaries, and it determines the Monthly Processing Date.”

Id. at 24. The date the parties agree for the policy date—in this case, October 8, 2015—will also

determine the policy’s monthly processing dates.

       Policyowners were given various strategy options, some of which permitted the

policyowners to collect interest. Plaintiff’s policy fell under the fixed strategy option, which

permitted the policyowner “to have all or part of [their] Account Value earn interest at a rate

declared by [defendant] subject to the guaranteed minimum interest rate.” Id. at 23. The

guaranteed minimum interest rate was two percent per year. Id. at 13. From October 8, 2015

through October 7, 2016 defendant’s declared interest rate was 4.25 percent. ECF No. 1-2 at 3.

       The policy provides a formula for how the fixed strategy amount will be calculated.

Additionally, it lists how interest is to be credited on both the policy date and each subsequent

monthly processing date. I refer to this part of the contract as the “interest-crediting provision.”

This portion of the contract reads,

       On the policy date, the value of the Fixed Strategy is the Net Premium paid on that date,
       minus the Monthly Deduction for the first policy month. On any Monthly Processing
       Date other than the Policy Date, the value of the Fixed Strategy equals:

       a. The value of the fixed strategy on the first day of the previous policy month; plus
       b. One month’s interest on the value of the Fixed Strategy as of the first day of the
          previous policy month

                                                  3
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 4 of 23




       c. Any Net Premium received since the most recent Monthly Processing Date with
          interest from the date of receipt to the date of calculation; plus
       d. Any amounts added to the Fixed Strategy since the most recent Monthly Processing
          Date with interest from the effective date of the transaction to the date of calculation;
          minus
       e. Any amounts added to the Indexed Strategy or Policy Loan Account, if applicable,
          since the most recent Monthly Processing Date with interest from the effective date of
          the transaction to the date of calculation; minus
       f. The Monthly Deduction subtracted from the Fixed Strategy for the current month;
          minus
       g. The amount of any partial withdrawal subtracted from the Fixed Strategy on the
          current Monthly Processing Date and the service fee for such partial withdrawal;
          minus
       h. Any policy or rider transaction charges subtracted from the Fixed Strategy since the
          most recent Monthly Processing Date with interest from the effective date of the
          transaction to the date of calculation; minus
       i. Any surrender charges subtracted from the Fixed Strategy since the most recent
          Monthly Processing Date with interest the effective date of the transaction to the date
          of calculation.

ECF No. 1-1 at 33.

       As mentioned above, plaintiff made her first premium payment on August 27, 2015 in the

amount of $6,000.00. ECF No. 39 at 1. The check cleared plaintiff’s bank account on or about

September 11, 2015, and defendant placed it into a suspense account upon receipt. ECF No. 40

at 3. Plaintiff paid her next premium in the amount of $22,000, which cleared her account on

November 2, 2015. Those funds were also placed in a suspense account. ECF No. 40-2 at 14.

The funds placed into the suspense account were not credited to the policy until November 12,

2015, the date defendant received all outstanding documents and considered the policy to be

finalized. Id.

       In October 2016 defendant issued plaintiff her first annual statement outlining her

policy’s performance through October 7, 2016. See ECF No. 38-2. The policy statement lists no

activity until December 8, 2015, two months after the policy date. Id. at 5. According to the

                                                4
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 5 of 23




annual statement, no premium payments were made as of the October 8, 2015 or November 8,

2015 monthly processing dates. Id. at 4. The statement also shows that no administrative fees

were charged, nor was any interest paid, for either the October or November dates. Id. The

account value is listed as $0.00 for both processing dates. Id.

       December 8, 2015 is the first monthly processing date that shows any activity on the

account. Id. The statement lists the following activity: $28,000 in premium fees, $4,822.42 in

administrative charges, $60.00 in policy charges, $213.97 in cost of insurance charges, $447.26

in rider charges, and $69.39 in credited interest and index credits. The overall account value is

listed as $22,525.74. Id. On the January 8, 2016 monthly processing date, the following activity

is listed: $674.14 for administrative charges, $20.00 for policy charges, $71.45 for cost of

insurance charges, and 149.35 for rider charges. Id. Therefore, the December 8, 2015 charges

were about three times higher than the subsequent monthly charges. Defendant did not credit

plaintiff’s account with any interest for the payments received prior to November 12, 2015.

                             II. PROCEDURAL BACKGROUND

       Plaintiff filed this case on September 27, 2019. ECF No. 1. In her complaint, plaintiff

named two defendants: Security Life of Denver Insurance Company and Voya Financial, Inc.

ECF No. 1. Plaintiff, individually and on behalf of a putative class, brought a single breach of

contract claim against defendants. Id. Defendants filed their initial answer on December 3, 2019

and an amended answer on January 17, 2020. ECF Nos. 13, 27. On March 25, 2020 the Court

dismissed Voya Financial, Inc. as a party, leaving SLD as the sole defendant in this case. ECF

Nos. 33, 34.



                                                 5
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 6 of 23




       On August 21, 2020 plaintiff filed a motion for partial judgment, and defendant filed a

motion for summary judgment. ECF Nos. 38, 40. Plaintiff filed its brief in opposition to

defendant’s motion on September 4, 2020. Defendant responded to plaintiff’s motion on that

same day. On September 25, 2020 an oral argument was held telephonically, and the parties

argued their positions. ECF No. 44. The matter is now ripe for review.

                                 III. STANDARD OF REVIEW

       A court may grant summary judgment if “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). The

moving party has the burden to show that there is an absence of evidence to support the

nonmoving party's case. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The

nonmoving party must “designate specific facts showing that there is a genuine issue for trial.”

Id. at 324. A fact is material “if under the substantive law it is essential to the proper disposition

of the claim.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A material fact is genuine if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248. The court will examine the factual record and make reasonable

inferences in the light most favorable to the party opposing summary judgment. See Concrete

Works of Colo., Inc. v. City and Cty. of Denver, 36 F.3d 1513, 1517 (10th Cir. 1994).

       When parties file cross motions for summary judgment, the court is entitled to assume

that no evidence needs to be considered other than that filed by the parties, but summary

judgment is nevertheless inappropriate if disputes remain as to material facts. Nat’l Union Fire

Ins. Co. of Pittsburgh, PA v. Fed. Ins. Co., 213 F. Supp. 3d 1333, 1339 (D. Colo.

                                                  6
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 7 of 23




2016), aff’d, 734 F. App’x 586 (10th Cir. 2018) (unpublished). Furthermore, “the reasonable

inferences drawn from affidavits, attached exhibits, and depositions are rendered in the light

most favorable to the non-prevailing party.” Id. (citing Jacklovich v. Simmons, 392 F.3d 420,

425 (10th Cir. 2004)).

                                          IV. ANALYSIS

       The parties disagree on what issue is before the Court and on what law should apply.

Plaintiff argues that the issue is one of contract interpretation, while defendant argues it is one of

contract formation. According to plaintiff, defendant breached the policy’s interest-crediting

provision when it failed to credit plaintiff’s account with interest on either the October 8, 2015

policy date or November 8, 2015 monthly processing date. ECF No. 38. Defendant argues that

it could not have possibly breached the contract because there was no valid, enforceable contract

as of these dates. See ECF Nos. 40, 42. Plaintiff argues Colorado law should apply, while

defendant argues Texas law should apply. I must first determine which state’s law applies before

turning to the specific issues arising under the policy.

       A. Whether Colorado or Texas Substantive Law Should Govern

       Federal courts sitting in diversity jurisdiction apply the choice of law rules of their forum

states. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 796 (1941). While this Court has

jurisdiction under the Class Action Fairness Act, that act is recognized as “expanding federal

diversity jurisdiction over interstate class actions.” Speed v. JMA Energy Co., LLC, 872 F.3d

1122, 1126 (10th Cir. 2017). Accordingly, this Court must apply Colorado’s choice-of-law rules

to determine which state’s substantive law should apply.



                                                  7
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 8 of 23




          Colorado follows the Restatement (Second) of Conflict of Laws (1971) for contract

actions. See Kipling v. State Farm Mut. Auto. Ins. Co., 774 F.3d 1306, 1310 (10th Cir. 2014)

(citing Wood Bros. Homes, Inc. v. Walker Adjustment Bureau, 601 P.2d 1369, 1372 (Colo.

1979)). When analyzing what law to apply to a contract claim, the Restatement first directs the

court to consider any choice-of-law provision in the contract. Restatement § 187. Colorado

courts, consistent with the Restatement, state that “. . . we will apply the law chosen by the

parties unless there is no reasonable basis for their choice or unless applying the chosen state’s

law would be contrary to the fundamental policy of the state whose law would otherwise

govern.” Target Corp. v. Prestige Maintenance USA, Ltd., 351 P.3d 493, 497 (Colo. App. 2013).

The primary reason courts enforce choice-of-law provisions is “to protect the justified

expectations of the parties and to make it possible for them to foretell with accuracy what will be

their rights and liabilities under the contract.” Restatement (Second) of Conflict of Laws § 187

(1971).

          Here, there is a reasonable basis for choosing Texas law because plaintiff lived in Texas

and executed the contract there. Plaintiff does not suggest that applying Texas law would be

contrary to any fundamental policy of Colorado. Even though plaintiff contends that the

outcome would not be different under Colorado or Texas law, enforcing the governing law

provision would protect the parties’ expectations. Plaintiff argues that the Court should not

enforce the governing law provision because (1) Texas and Colorado substantive law does not

differ on any issue before the Court, and (2) because courts encourage a uniform interpretation of

standardized insurance contracts. I address each of plaintiff’s arguments in turn.



                                                   8
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 9 of 23




           1.     Plaintiff’s Outcome-Determinative Argument

       Plaintiff contends that this Court need not engage in a choice-of-law analysis—and

should instead apply the forum state’s law—because neither state’s law would produce a

different outcome on the issue before the Court. 1 In making this argument, plaintiff relies on two

District of Colorado cases. The first is United Intern Holdings, Inc. v. Wharf, where the court

stated, “[u]nless [an outcome-determinative] conflict exists, courts do not make choice of law

decisions.” 946 F. Supp. 861, 866 (D. Colo. 1996). The second is WTI Partners v. Ahn, where

the court did not conduct a choice-of-law inquiry because neither state’s law would result in a

different outcome on any issue. No. 18-CV-02269-MEH, 2020 WL 3259067, at *5 (D. Colo.

June 16, 2020).

       However, unlike the policy at issue in this case, the underlying contracts in the cases

relied on by plaintiff did not contain enforceable choice-of-law provisions. In United Intern.

Holdings, the documents that contained purported choice-of-law clauses were unsigned. On

appeal, the Tenth Circuit held that these “documents are virtually irrelevant in their unsigned

form and are insufficient to constitute binding forum selection and choice of law provisions. ‘To

be mandatory, a clause must contain language that clearly designates a forum as the exclusive

one.” United Intern. Holdings v. Wharf (Holdings) Ltd., 210 F.3d 1207, 1223 (10th Cir. 2000).

Second, in WTI Partners, there was no governing-law provision in the contract, nor did either

party request that the Court apply the substantive law of a certain state. There, the court stated



1
  Notably, while defendant admits that the elements necessary to form a valid contract in each
state are the same, defendant points to a Texas law that requires policyowners to receive a valid
illustration prior to a policy being enforceable. ECF No. 40 at 8. However, in Part IV.B, I find
that when the contract was formed is irrelevant for the purposes of deciding these cross-motions.
                                                  9
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 10 of 23




 that “neither party addresses the applicable law to this case.” WTI Partners, 2020 WL 3259067

 at *5. The court went on to say “[d]efendants provide citations to California law but note that

 the outcome under either Colorado or California law should be the same. However, Defendants

 do not explain why California law should necessarily apply.” Id.

        Based on the above facts, these two cases are distinguishable. Unlike United Intern.

 Holdings, the policy’s application—which merged into the policy through the policy’s merger

 clause—contained a governing law provision and was signed. Furthermore, unlike WTI

 Partners, defendants specifically requested that this Court apply Texas law and enforce the

 policy’s governing law provision. Therefore, the existence or enforceability of the governing

 law provision is not in dispute.

            2. The Standardized Contract Issue

        Plaintiff next argues that Colorado law should apply because the terms of standardized

 contracts “ought not vary depending upon the residence of a given policyowner.” ECF No. 43 at

 6. Plaintiff cites numerous cases to support her position. However, none of these cases is on

 point, none is binding on this Court, and all of the cited cases involve issues arising at the class

 certification stage, a stage both parties agreed to postpone until the Court resolved the dispositive

 motions. ECF No. 44. For efficiency’s sake, I address only some of plaintiff’s cited cases.

        Plaintiff first relies on Gillis v. Respond Power, LLC, a Third Circuit case, where an

 energy company used a standard form contract containing the provision, “. . . Respond Power’s

 goal each and every month is to deliver your power to a price that is less than what you would

 have paid had your [sic] purchased your power from your local utility company . . . . Respond

 cannot always guarantee that you will see savings.” 677 F. App’x 752, 754 (3d Cir. 2017)

                                                   10
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 11 of 23




 (unpublished). In Gillis, the trial court declined to certify a class after finding that members of

 the putative class interpreted the provision differently. Id. at 755. The appellate court reversed

 and held that “[i]n the context of standard form contracts . . . extrinsic evidence of individual

 understandings is especially irrelevant. Individual signatories to such contracts understand that

 they have no bargaining power to specific terms, and they expect to be treated like all other

 signatories to the form document.” Id. at 756.

        Plaintiff next cites to Robin Drug Co. v. PharmaCare Mgmt. Servs. Inc. a District of

 Minnesota case, involving class certification where the defendant used a standard contract in its

 negotiations and dealing with various pharmacies. No. Civ.03397(PAM/RLE), 2004 WL

 1088330 (D. Minn. 2004). There, the defendant argued against class certification by asserting

 “each [putative class member] must prove its agreement with PharmaCare by reference to its

 subjective state of mind at the time of the contract.” Id. at *4. The principle question before the

 court was “whether PharmaCare’s defense of waiver requires a separate determination on each

 class member’s knowledge.” Id. at *5. Plaintiff also cites to Peoples v. Sebring Capital, where

 under similar circumstances, the court rejected “the broader notion that it will generally have to

 examine the parties’ intent on a transaction-by-transaction basis.” No. 01 C 5676, 2002 WL

 406979, at *8 (N.D. Ill. 2002). The Peoples court relied on § 211(2) of the Restatement

 (Second) of Contracts which states that standardized agreements are “interpreted wherever

 reasonable as treating alike all those similarly situated, without regard to their knowledge or

 understanding of the standard terms of writing.” Id.

        In addition to not being binding on this court, the above cases are distinguishable both

 procedurally and factually. First, they all involve whether the putative class meets the

                                                  11
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 12 of 23




 certification requirements—an issue that is not yet before the Court. Second, the cases are

 factually distinguishable because the Court need not determine anyone’s knowledge or

 understanding of the provision at issue in this case. That provision reads, “[t]he Policy shall be

 governed in all respects, including validity, interpretation and effect, without regard to principles

 of conflicts of law, by the laws of the state in which it is delivered, which shall be deemed to be

 the state in which this application is executed as shown below.” ECF No. 40-1 at 9. Rather than

 ascertaining the parties’ knowledge or understanding, the Court must only determine where

 plaintiff signed the application. Fortunately, the application asks the applicant to indicate where

 it was signed. In this case, Ms. Zhou signed the application in San Antonio, Texas. Id. Thus,

 because the Court need not determine the individual parties’ knowledge, the policy’s

 standardized nature does not preclude this court from enforcing the governing law provision.

        Plaintiff’s arguments for why the Court should not enforce the policy’s governing law

 provision are therefore unavailing. I find that the governing law provision is enforceable, and

 that Texas law applies.

        B. Whether this is a Case about Contract Formation or Contract Interpretation

        The parties disagree over what issue the Court must decide. Plaintiff argues the issue

 before the court is one of contract interpretation, while defendant argues it is one of contract

 formation. See ECF Nos. 40, 43. Plaintiff alleges that defendant breached the contract when it

 failed to credit plaintiff’s account with interest from October 8, 2015, the parties’ agreed upon

 policy date, and November 8, 2015, the first monthly processing date. See ECF Nos. 1, 38. To

 support this claim, plaintiff argues that the interest-crediting provision—which keys the payment

 of interest to the policy date—is unambiguous, and that the Court must enforce its plain

                                                  12
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 13 of 23




 meaning. ECF No. 38 at 2. Defendant argues that no contract was formed until November 12,

 2015, and that it had no duty to credit plaintiff’s account with interest until December 8, 2015,

 the first monthly processing date after the contract was “in force.” I begin with defendant’s

 argument.

                 1. When Did the Policy become a Valid, Enforceable Contract?

         Defendant characterizes the central dispositive question in this case as “when did the

 Policy become a valid and enforceable contract?” ECF No. 40 at 5. Defendant argues that the

 contract was not enforceable until November 12, 2015, and that it was therefore not required to

 credit plaintiff’s account with interest until that date. Id. Plaintiff admits that “by at least

 November 12, 2015, the parties had entered an enforceable policy contract in which they agreed

 to use a policy date of October 8, 2015.” ECF No. 42 at 2.

         Defendant lists numerous reasons why there was no valid contract until November 12,

 2015, including: (1) plaintiff was bound by another temporary insurance contract up until

 November 12, 2015; (2) the application stated that it would be conditionally approved “subject to

 certain outstanding requirements that Ms. Zhou still needed to complete to SLD’s satisfaction;”

 (3) the conditional approval constitutes a counter-offer and not an acceptance; and (4) the policy

 date is not synonymous with the “in force” date. See ECF Nos. 40, 42. Plaintiff argues that all

 of these points are red herrings because “when the contract is formed does not determine the

 period for which interest is required to be paid . . . by the express provisions of the as-formed

 contract.” ECF No. 43 at 1. I agree.

         Whether the contract was formed on or before November 12, 2015 is irrelevant. For the

 purposes of these cross-motions, I assume that the contract was formed, as defendant contends,

                                                   13
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 14 of 23




 on November 12, 2015. Taking that piece of information as true, the central question is not—as

 defendant argues—on what date the contract was formed. Instead, the question this Court must

 answer is whether, under Texas law, contracting parties may backdate a contract’s effective date.

 Put another way, the issue before the Court is whether the parties’ contract rights and

 obligations, including defendant’s obligation to pay interest, became effective on a date prior to

 the day the contract was deemed final and enforceable.

                 a. Texas Law on Applying Contracts Retroactively

         There is admittedly little caselaw on whether a party’s obligations under a contract

 retroactively apply before the date the contract was formed. Plaintiff addresses the issue by

 citing mostly to Colorado law, which I determined does not apply in Part IV.A.2 of this order.

 Defendants do not address the issue of whether a contract can be retroactively enforceable.

         Texas law permits parties to backdate their contract’s effective date. In Gulf Oil Corp v.

 Spence & Howe Const. the court stated, “[w]e see no reason why a contract may not be made

 retroactive where the parties choose to do so.” 356 S.W.2d 382, 386 (Tex. Civ. App. 1962),

 aff’d, 365 S.W.2d 631 (Tex. 1963). Another Texas Court, relying on Gulf Oil Corp., stated,

 “[w]hile parties can choose to apply a contract retroactively . . . this intent is not evident [here].

 ALCOA v. Hydrochem Indus. Services, Inc., No. 13-02-00531-CV, 2005 WL 608232 at *4 (Tex.

 App. 2005). In the assignment context, another Texas court wrote, “[a]lthough assignments are

 usually effective on the date on which they are signed, nothing in the Home Equity Deed of Trust

 requires that any assignment be effective only upon execution. Therefore, [the parties] were not

 precluded from executing an assignment with a retroactive effective date.” Crowell v. Bexar

 County, 352 S.W. 3d 114, 117 (Tex. Ct. App. 2011). Finally, another court, relying on Crowell,

                                                   14
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 15 of 23




 held that assignments may be backdated. “At least two Texas Court of Appeals have considered

 this very question, and both have held that an assignment may have a retroactive effective date.”

 Deutsche Bank National Trust Company v. Burke, 655 Fed. Appx 251, 254 (5th Cir. 2016).

        While the issue does not arise regularly in Texas courts, I find that parties may backdate a

 contract’s effective date under Texas law so long as nothing in the contract precludes such

 retroactivity. I therefore must interpret the policy’s terms to determine whether the provision at

 issue—the interest-crediting provision—may be retroactively applied to the October 8, 2015

 policy date.

                b. Contract Interpretation Principles under Texas Law

        Insurance policies are construed and interpreted in accordance with the standard rules of

 contract interpretation. Tanner v. Nationwide Mut. Fire. Ins. Co., 289 S.W 3d 828, 831 (Tex.

 2009). When interpreting contracts, the court’s “cardinal concern is determining the parties’

 intent as reflected in the terms of the policy itself.” Id. Courts must “give effect to the parties’

 intentions as expressed in the document.” Lopez v. Munoz, Hockema, & Reed, LLP, 22 S.W.3d

 857, 861 (Tex. 2000). The contract’s objective terms should control rather than the parties’

 subjective interpretations. URI, Inc. v. Kleberg County, 543 S.W.3d 755, 763–64 (Tex. 2018).

        “Whether a contract is ambiguous is a question of law for the court to decide.” Lopez, 22

 S.W.3d at 861 (citing R&P Enters. V. LaGuarta, Gavrel & Kirk, Inc.¸ 496 S.W.2d 517, 518

 (Tex. 1980)). A contractual term is unambiguous “if it can be given a definite or certain

 meaning as a matter of law.” Columbia Gas Transmission Corp. v. New Ulm Gas, Ltd., 940

 S.W.2d 587, 589 (Tex. 1996) (citing National Union Fire Insurance Co. v. CBI Industries, Inc.,

 907 S.W.2d 517, 520 (Tex. 1995)). Parties may not introduce extraneous evidence to create an

                                                   15
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 16 of 23




 ambiguity. CBI Industries, 907 S.W.2d 517, 520. Furthermore, an ambiguity does not exist

 merely because parties disagree over a contract term. URI, Inc., 543 S.W.3d at 763. An

 ambiguity exists only when “the language of the policy or contract is subject to two or more

 reasonable interpretations. . . .” CBI Industries, 907 S.W.2d at 520.

                 c. Interpreting the Policy

          Texas law requires the Court to (1) give effect to the parties’ intentions as expressed in

 the document, and (2) determine whether the policy’s language is subject to more than one

 reasonable interpretation.

          Prior to analyzing the policy, the Court briefly summarizes the parties’ positions. The

 parties agree that the policy date is October 8, 2015 and that the policy date determines

 subsequent monthly processing dates. They further agree that the monthly processing dates

 under the policy fall on the eighth day of each month. Plaintiff argues that the policy’s language

 required defendant to credit plaintiff’s account with interest as of the policy date. Defendant

 argues that the contract was not finalized until November 12, 2015 and that its interest-crediting

 obligations did not arise until December 8, 2015, the first monthly processing date after

 defendant deemed the policy finalized. While defendant claims that its interest-crediting

 obligations under the policy were not triggered until November 12, 2015, defendant puzzlingly

 states that plaintiff’s obligations are governed by the October 8, 2015 policy date. Thus, the

 primary question the Court must determine is when defendant’s contractual duty to pay interest

 arose.

                         i. The Interest-Crediting Provision



                                                   16
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 17 of 23




        The policy’s interest-crediting provision outlines how SLD will calculate interest to

 plaintiff’s account. See ECF No. 1-1 at 33. The relevant text is:

        On the policy date, the value of the Fixed Strategy is the Net Premium paid on that date,
        minus the Monthly Deduction for the first policy month. On any Monthly Processing
        Date other than the Policy Date, the value of the Fixed Strategy equals:

        a. The value of the fixed strategy on the first day of the previous policy month; plus
        b. One month’s interest on the value of the Fixed Strategy as of the first day of the
           previous policy month
        c. Any Net Premium received since the most recent Monthly Processing Date with
           interest from the date of receipt to the date of calculation; plus
        d. Any amounts added to the Fixed Strategy since the most recent Monthly Processing
           Date with interest from the effective date of the transaction to the date of calculation;
           minus
        e. Any amounts added to the Indexed Strategy or Policy Loan Account, if applicable,
           since the most recent Monthly Processing Date with interest from the effective date of
           the transaction to the date of calculation; minus
        f. The Monthly Deduction subtracted from the Fixed Strategy for the current month;
           minus
        g. The amount of any partial withdrawal subtracted from the Fixed Strategy on the
           current Monthly Processing Date and the service fee for such partial withdrawal;
           minus
        h. Any policy or rider transaction charges subtracted from the Fixed Strategy since the
           most recent Monthly Processing Date with interest from the effective date of the
           transaction to the date of calculation; minus
        i. Any surrender charges subtracted from the Fixed Strategy since the most recent
           Monthly Processing Date with interest the effective date of the transaction to the date
           of calculation.

 ECF No. 1-1 at 33.

        The policy defines many of the above terms. The fixed strategy is “a strategy available

 under the policy through which you may elect to have all or part of your account value earn

 interest . . . .” ECF No. 1-1 at 23. The account value is the sum of the fixed strategy, the

 indexed strategy, plus the policy loan account. Id. The net premium is “the premium received

 minus the premium expense charges.” Id. The policy date is “the date from which we measure


                                                  17
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 18 of 23




 policy years . . . it determines the Monthly Processing Date.” Id. Finally, the monthly

 processing date is the date “on which the Monthly Deduction from the Account Value is due.”

        Keeping these terms and their definitions in mind, I briefly summarize the interest-

 crediting provision. Under the fixed strategy option, a policyowner pays a large premium up

 front in exchange for the right to earn interest. That large premium is factored into the

 calculation of the fixed strategy value. SLD then credits interest on the fixed strategy value each

 month. The calculation for determining the fixed strategy value differs depending on whether

 the value is being calculated on the policy date or on a subsequent monthly processing date. On

 the agreed upon policy date—in this case, October 8, 2015—the value of the fixed strategy is any

 premium the plaintiff has paid on that date minus any monthly charges. Generally speaking, on

 subsequent monthly processing dates the value of the fixed strategy is the prior month’s value

 plus any interest accrued during the previous policy month.

        Plaintiff argues that defendant was contractually obligated to credit plaintiff’s funds with

 interest as of the October 8, 2015 policy date. ECF No. 38 at 7. Specifically, plaintiff argues

 that (1) interest on the net premium for the $6,000 check that cleared Ms. Zhou’s account on

 September 11, 2015 “should have been calculated using the October 8, 2015 Policy Date stated

 in Plaintiff’s policy,” and (2) interest on the net premium for the $22,000 check should have been

 credited with a date no later than November 3, 2015, the day on which it cleared plaintiff’s

 account. Id. Defendant argues their duty to credit interest did not arise until December 8, 2015,

 the first monthly processing date after November 12, 2015, the date the contract was formed.

 ECF No. 40 at 2. Defendant encourages this Court to look holistically at the policy—as the

 Court is required to do—and accuses plaintiff of cherry-picking clauses favorable to plaintiff’s

                                                 18
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 19 of 23




 interpretation, while ignoring those favorable to defendants. ECF No. 42 at 2. However, when

 viewing the policy holistically, I find that it is defendant, not plaintiff, who cherry picks terms.

        Defendant’s argument is unreasonable upon considering the first sentence under the

 “Fixed Strategy Values” on page fifteen of the policy. That sentence reads, “[o]n the Policy

 Date, the value of the Fixed Strategy is the Net Premium paid on that date, minus the Monthly

 Deduction for the first policy month.” ECF No. 1-1 at 33. Id. Put differently, on the policy

 date—here, October 8, 2015—the value of the fixed strategy is the difference between any net

 premiums received and the monthly deductions. As of October 8, 2015, Ms. Zhou paid $6,000

 in premium fees. Despite the $6,000 check that cleared Ms. Zhou’s checking account in

 September 2015, defendant did not list any premium being received as of October 8, 2015. See

 ECF No. 38-2. Defendant thus did not calculate the fixed strategy value according to the

 formula provided in the policy.

        Defendant argues that it could not treat Ms. Zhou’s $6,000 as a net premium on October

 8, 2015 because a net premium could not exist prior to contract formation. ECF No. 42 at 11.

 However, no language in the contract supports such a reading. According to the contract, drafted

 by SLD, the fixed strategy value (1) is initially calculated on the policy date; and (2) must

 include any net premium received as of that date. Therefore, on October 8, 2015 plaintiff’s fixed

 strategy value should have included her $6,000 premium payment. Defendant did not start

 paying interest on plaintiff’s $6,000 premium until November 12, 2015, a month after its

 performance was due.

        Defendant’s hypocritical reading of the policy casts further doubt on the argument that

 defendant’s obligations did not extend back to the October 8, 2015 policy date. Defendant

                                                   19
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 20 of 23




 argues its obligations under the contract did not reach back to the policy date because there was

 no enforceable contract as of that date. However, defendant then argues that plaintiff’s

 obligations reach back to the October 8, 2015 policy date. On December 8, 2015 defendant

 charged plaintiff three times the usual amount for administrative charges, policy charges, cost of

 insurance charges, and rider charges. ECF No. 38-2 at 6. However, defendant only credited

 plaintiff’s account with twenty-six days’ worth of interest on that date. Defendant’s

 interpretation produces an unreasonable result that is not supported by the policy’s plain

 language. Under defendant’s interpretation, plaintiff is required to retroactively perform under

 the contract, but defendant is not. Here, the policy’s plain language shows that the parties

 intended for both of their respective rights and obligations to be triggered as of the October 8,

 2015 policy date.

        Defendant next relies on subsection “c” of the fixed strategy formula to argue that its

 interest-crediting obligations did not begin until November 12, 2015. Under that provision, on

 every monthly processing date “[a]ny Net Premium received since the most recent Monthly

 Processing Date with interest from the date of receipt to the date of calculation . . . .” must be

 added to the fixed strategy value. ECF No. 1-1 at 33 (emphasis added). Defendant argues that

 because no contract was formed until November 12, 2015, the first monthly processing date on

 which it had an obligation to pay interest was December 8, 2015. However, the contract could

 not be clearer on how monthly processing dates are determined. They are determined by the

 policy date, which is an agreed upon date by the parties. Here, the parties agreed to a policy date

 of October 8, 2015. Therefore, the first monthly processing date would be November 8, 2015.



                                                  20
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 21 of 23




        As of November 8, 2015, defendant had received two premium payments from plaintiff.

 The first was the $6,000 premium that cleared plaintiff’s account on September 11, 2015. The

 second is the $22,000 premium that cleared plaintiff’s account on November 3, 2015. I have

 already found that, according to the terms of the policy, the $6,000 premium should have been

 added to the fixed strategy value as of the October 8, 2015 policy date. However, based on

 subsection “c” of the fixed strategy formula, interest is to be paid from the date the premium is

 received to the date of calculation. Therefore, under the terms of the policy, interest should have

 been accruing on the $22,000 premium as of November 3, 2015, the date it was received.

 Defendant should have credited that interest to plaintiff’s account on the November 8, 2015

 processing date, the date of calculation.

        Defendant ignores subsection “h” of the fixed strategy formula which contains the same

 “received since the most recent Monthly Processing Date” language. That section states that

 defendant will deduct “[a]ny policy or rider transaction charges from the Fixed Strategy since the

 most recent Monthly Processing Date . . . .” Id. When discussing subsection “c” defendant

 argues that retroactively crediting interest does not make sense “in light of the phrase ‘received

 since the most recent Monthly Processing Date.” ECF No. 42 at 11. However, defendant

 construes that same phrase to permit retroactivity when it involves plaintiff’s obligations under

 the policy. On December 8, 2015, SLD did not charge plaintiff one month of deductions.

 Instead, SLD charged three months of deductions by retroactively charging plaintiff according to

 the October 8, 2015 policy date.

        At oral argument the Court asked defendant’s counsel how SLD could justify a policy

 interpretation that permitted plaintiff to be charged retroactively but precluded defendant from

                                                 21
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 22 of 23




 having to credit interest retroactively. Defendant primarily argued that Ms. Zhou had the option

 to change her policy date prior to the contract being in force. ECF No. 44. This did not answer

 the Court’s question. However, defendant repeatedly makes this argument in both defendant’s

 motion for summary judgment and in defendant’s response to plaintiff’s motion, so I address it

 briefly.

            According to defendant, plaintiff had the option to backdate her policy date so that she

 could potentially reduce her insurance age. ECF No. 42 at 13. The Court finds this argument

 irrelevant because plaintiff did not choose to backdate her policy. However, even assuming that

 she had, this would not have affected defendant’s interest-crediting obligations. Even if plaintiff

 backdated her policy, defendant would still have received the checks at the same time. Here,

 defendant received the premiums and held onto them for several weeks before allowing the funds

 to accumulate interest. If plaintiff had backdated her policy to a date before defendant had these

 checks, there would be no funds on which to credit interest. In other words, plaintiff’s “fixed

 strategy” on the policy date would be zero because no net premium would have been paid by that

 earlier date.

            Therefore, even relying on defendant’s argument that no contract was formed until

 November 12, 2015, defendant’s interpretation is not reasonable. Under such an interpretation,

 defendant would have this Court apply only certain portions of the policy retroactively, namely

 only the portions benefitting SLD. Such an interpretation defies both the plain language of the

 contract and the parties’ agreement to make October 8, 2015 the policy date. According to the

 policy, defendant had an obligation to (1) add the $6,000 premium payment to the fixed strategy

 value as of the October 8, 2015 premium date, and (2) add the $22,000 premium payment to the

                                                    22
Case 1:19-cv-02781-RBJ Document 45 Filed 12/14/20 USDC Colorado Page 23 of 23




 fixed strategy value as of the November 8, 2015 monthly processing date. Notably, even if the

 Court found that the policy language were ambiguous, basic concepts of contract interpretation

 would require the Court to construe any ambiguous provisions against the drafter; i.e., against

 SLD. For these reasons, defendant’s motion for summary judgment is DENIED, and plaintiff’s

 motion for summary judgment is GRANTED.

                                             ORDER

        1. Plaintiff’s motion for partial summary judgment, ECF No. 38, is GRANTED.

        2. Defendant’s motion for summary judgment, ECF No. 40, is DENIED.

                DATED this 14th day of December, 2020.


                                                      BY THE COURT:




                                                      ___________________________________
                                                      R. Brooke Jackson
                                                      United States District Judge




                                                 23
